Citation Nr: 0703374	
Decision Date: 02/02/07    Archive Date: 02/14/07	

DOCKET NO.  04-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative changes of the cervical spine and 
thoracic spine. 

2.  Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine, claimed as residuals of a 
low back injury.  

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
November 1966.  




This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the VARO 
in Reno, Nevada, that denied entitlement to the benefits 
sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A hearing on appeal will be conducted if an appellant, a 
veteran, or his or her representative expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2006).  In November 
and December 2006 communications, the veteran indicated that 
he wanted a BVA hearing at a local RO before a member of the 
Board.  There is no indication that such a hearing has been 
scheduled for him.  A hearing should be scheduled in 
accordance with his wishes.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 20.700, 20.703, 20.704 (2006).

In view of the foregoing, the case is REMANDED for the 
following:

1.  After contacting the veteran and 
determining his wishes, he should be 
scheduled for a hearing by either a video 
conference or travel board with a 
Veterans Law Judge at the RO in Reno, 
Nevada.  38 U.S.C.A. § 7107.  A copy of 
the notice of the scheduling of the 
hearing to him should be placed in the 
record, keeping in mind the 30-day 
advance notice requirements specified at 
38 C.F.R. § 19.76 (2006).

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000, as well as the 
requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

3.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence of 
record.  If the benefits sought are not 
granted to the veteran's satisfaction, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

